Case 1:20-cv-00484-LO-TCB Document 190 Filed 10/20/20 Page 1 of 4 PageID# 6368




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


 AMAZON.COM, INC. and AMAZON
 DATA SERVICES, INC.,

                Plaintiffs,

        v.

 WDC HOLDINGS LLC dba NORTHSTAR
 COMMERCIAL PARTNERS; BRIAN                                CASE NO. 1:20-CV-484-LO-TCB
 WATSON; STERLING NCP FF, LLC;
 MANASSAS NCP FF, LLC; NSIPI
 ADMINISTRATIVE MANAGER; NOVA
 WPC LLC; WHITE PEAKS CAPITAL LLC;
 VILLANOVA TRUST; CASEY
 KIRSCHNER; ALLCORE DEVELOPMENT
 LLC; FINBRIT HOLDINGS LLC;
 CHESHIRE VENTURES LLC; CARLETON
 NELSON; JOHN DOES 1-20,

                Defendants.


      PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND
                       INTERROGATORY RESPONSES

        Plaintiffs Amazon.com, Inc. and Amazon Data Services, Inc. respectfully move under

 Federal Rule of Civil Procedure 37(a) and Local Civil Rule 37(A) to compel Defendants Brian

 Watson and WDC Holdings LLC dba Northstar Commercial Partners to: (i) produce all documents

 and information responsive to Requests 5, 7, 8, 11, 14, and 15, and Interrogatories 3, 4, 5, and 7

 of Plaintiffs’ First Requests for Production and Interrogatories (Dkt. 94); and (ii) supplement their

 responses to the remaining Requests and Interrogatories, including with information improperly

 withheld under privilege objections that Defendants failed to log and have now waived. Plaintiffs

 further respectfully request the Court order Defendants to pay Plaintiffs’ reasonable expenses

 incurred in making this motion, including attorney’s fees, pursuant to Fed. R. Civ. P. 37(a)(5)(A).
Case 1:20-cv-00484-LO-TCB Document 190 Filed 10/20/20 Page 2 of 4 PageID# 6369




        On July 17, 2020, during a hearing on Plaintiffs’ motion for an order to show cause (Dkt.

 67), this Court concluded that discovery was warranted to assess Defendants’ claim that they are

 unable to comply with the preliminary injunction. On July 21, 2020, Plaintiffs submitted their

 proposed discovery requests (Dkt. 94), which this Court subsequently entered, ordering

 Defendants to “respond to [Plaintiffs’ First Requests for Production and Interrogatories] pursuant

 to Federal Rules of Civil Procedure 26, 33, and 34,” (Dkt. 95 at 1). On August 5, 2020, Defendants

 served boilerplate objections and refused to answer the discovery requests; after the parties met

 and conferred on August 12, 2020, Defendants agreed to revisit their objections or to otherwise

 respond or produce responsive documents. On August 20, 2020, Defendants partially responded

 to certain Requests and Interrogatories, but refused to respond to Requests 5, 7, 8, 11, 14, and 15,

 as well as to Interrogatories 3, 4, 5, and 7. At a subsequent meet and confer on August 28, 2020,

 Defendants confirmed that they would not respond to these discovery requests. The parties are

 therefore at an impasse on these issues, see L. Civ. R. 7(E), and Plaintiffs respectfully move the

 Court for an order compelling the production of documents and interrogatory responses, as well

 as payment of reasonable fees and costs incurred in the filing of this motion, as detailed within the

 concurrently filed memorandum of law.



 Dated: October 20, 2020               Respectfully submitted,

                                       s/ Travis S. Andrews
                                       Elizabeth P. Papez (pro hac vice)
                                       Patrick F. Stokes (pro hac vice)
                                       Claudia M. Barrett (pro hac vice)
                                       Travis S. Andrews (Va. State Bar No. 90520)
                                       Luke M. Sullivan (Va. State Bar No. 92553)
                                       GIBSON, DUNN & CRUTCHER LLP
                                       1050 Connecticut Avenue, N.W.
                                       Washington, D.C. 20036-5306
                                       Telephone: (202) 955-8500



                                                  2
Case 1:20-cv-00484-LO-TCB Document 190 Filed 10/20/20 Page 3 of 4 PageID# 6370




                              Facsimile: (202) 467-0539
                              epapez@gibsondunn.com
                              pstokes@gibsondunn.com
                              cbarrett@gibsondunn.com
                              tandrews@gibsondunn.com
                              lsullivan@gibsondunn.com

                              Counsel for Plaintiffs Amazon.com, Inc. and Amazon Data
                              Services, Inc.




                                       3
Case 1:20-cv-00484-LO-TCB Document 190 Filed 10/20/20 Page 4 of 4 PageID# 6371




                                    CERTIFICATE OF SERVICE

        I hereby certify that on October 20, 2020, I will electronically file the foregoing with the

 Clerk of Court using the CM/ECF system. I will send then send the document and a notification

 of such filing (NEF) to the following parties via U.S. mail to their last-known address:



 Jamie Hubbard                                        NSIPI Administrative Manager
 Stimson Stancil LaBranche Hubbard                    1999 Broadway, Suite 3500
 1652 Downing Street                                  Denver, CO 80202
 Denver, CO 80218
 Counsel for Defendants White Peaks Capital           Sterling NCP FF, LLC
 LLC and NOVA WPC LLC                                 1999 Broadway, Suite 3500
                                                      Denver, CO 80202
 Villanova Trust
 c/o Christian Kirschner, Trustee                     Manassas NCP FF, LLC
 3924 Wallace Lane                                    1999 Broadway, Suite 3500
 Nashville, TN 37215                                  Denver, CO 80202

 Finbrit Holdings LLC                                 Allcore Development LLC
 6870 W 52nd Avenue, Suite 203                        6870 W 52nd Avenue, Suite 203
 Arvada, Colorado 80002                               Arvada, CO 80002




                                              s/ Travis S. Andrews
                                              Travis S. Andrews (Va. State Bar No. 90520)
                                              GIBSON, DUNN & CRUTCHER LLP
                                              1050 Connecticut Avenue, N.W.
                                              Washington, D.C. 20036-5306
                                              Telephone: (202) 955-8500
                                              Facsimile: (202) 467-0539
                                              tandrews@gibsondunn.com

                                              Counsel for Plaintiffs Amazon.com, Inc. and Amazon
                                              Data Services, Inc.




                                                  4
